Citation Nr: 1533178	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a separate rating for erectile dysfunction, associated with and currently rated as a complication of service-connected diabetes mellitus.

6.  Entitlement to separate rating for nuclear sclerotic cataracts of both eyes prior to September 15, 2004, and in excess of 10 percent from September 15, 2014.

7.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently residues with the Atlanta, Georgia RO.

The Veteran testified at a February 2014 Travel Board hearing.  A transcript of the hearing is of record.

In July 2014, the Board remanded the claims for further development.

In April 2015, the RO assigned a separate 10 percent rating for nuclear sclerotic cataracts of both eyes, effective September 15, 2014.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.   Peripheral vascular disease of the left lower extremity is not productive of claudication on walking less than 25 yards on a level grade at two miles per hour, and; persistent coldness of the extremity or ankle/brachial index of 0.5 or less.

2.  Peripheral vascular disease of the right lower extremity is not productive of claudication on walking less than 25 yards on a level grade at two miles per hour, and; persistent coldness of the extremity or ankle/brachial index of 0.5 or less.
  
3.  The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.

4.  The Veteran's service-connected diabetes mellitus requires a restricted diet but not insulin, and regulation of activities.

5.  The Veteran's erectile dysfunction, which is associated with his service-connected diabetes mellitus, is currently compensated by special monthly compensation for loss of use of a creative organ; penile deformity is not shown.

6.  Prior to September 15, 2004, the Veteran's nuclear sclerotic cataracts of both eyes do not demonstrate corrected visual acuity of one eye of less than 20/40 or worse

7.  From September 15, 2014, corrected distance visual acuity was better than 20/40 bilaterally, and there is no evidence of any visual field impairment.

8.  Resolving all reasonable doubt in favor of the Veteran, prior to July 28, 2014, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.04, Diagnostic Code 7115 (2014). 

2.  The criteria for a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.04, Diagnostic Code 7115 (2014). 
  
3.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  

5.  The criteria for a separate schedular compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

6.  The criteria for a separate rating for nuclear sclerotic cataracts of both eyes prior to September 15, 2004, and in excess of 10 percent from September 15, 2004, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.84a, Diagnostic Codes 6027-6080 (2014). 

7.  Prior to July 28, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in May and July 2009 correspondence of the information and evidence needed to substantiate and complete his claims for increased ratings, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  These letters provided notice about how VA determines the rating and effective date. 

VA has made reasonable efforts to assist the Veteran by obtaining relevant records which he has adequately identified.  This includes securing VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Peripheral Vascular Disease of the Right and Left Lower Extremities

The Veteran's peripheral vascular disease of the right and left lower extremities are each rated as 40 percent disabling under Diagnostic Code 7115, 38 C.F.R. § 4.104.

Under Diagnostic Code 7115, a 40 percent disability is assigned when claudication is seen upon walking between 25 and 100 yards on a level grade at 2 miles per hour, along with either trophic changes (thin skin, absence of hair, dystrophic nails) or an ankle/brachial index of 0.7 or less.  A 60 percent evaluation is warranted for claudication on walking less than 25 yards on a level grade at two miles per hour and either persistent coldness of the extremity or an ankle/brachial index of .5 or less.  A 100 percent evaluation is warranted for ischemic limb pain at rest and either deep ischemic ulcers or an ankle/brachial index of .4 or less.  38 C.F.R. § 4.104 (2014). 

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by a Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7115, Note (1). 

These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R. § 4.26) if applicable. Diagnostic Code 7115, Note (2).

On VA contract examination in August 2007, the examiner noted that the Veteran's diabetes mellitus affected his arteries which resulted in pain.  The Veteran reported claudication after walking 200 yards on level ground at two miles per hour.  There was calf pain at rest and persistent coldness of the extremities.  Examination of the right peripheral pulses revealed that the femoral pulse was 2+, popliteal pulse was 1+, dorsalis pedis pulse was 2+ and posterior tibial pulse was 1+.  Examination of the left peripheral pulses revealed that the femoral pulse was 2+, popliteal pulse was 1+, dorsalis pedis pulse was 2+ and posterior tibial pulse was 1+.  Doppler test results revealed that the ankle/brachial index each the left and right side was 1.0.

On VA contract examination in June 2009, the Veteran reported symptoms of claudication after walking 100 yards on level ground at 2 miles per hour.  There was calf pain on rest and he did not feel persistent coldness of the extremities.  Examination of the right lower peripheral pulses revealed femoral pulse was 2+, popliteal pedis pulse was 2+ and posterior tibial pulse was 1+.  Examination of the left lower peripheral pulses revealed femoral pulse was 2+, popliteal pulse was 1+, dorsalis pedis pulse was 2+ and posterior tibial pulse was 1+.  Doppler test results revealed that the ankle/brachial index on the right was 1.08 and on the left was 1.16.    

On VA examination in September 2014, the Veteran was noted to have claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  Dorsalis pedis and posterior tibial pulses were 2+ of the bilateral lower extremities.  Right ankle/brachial index was 1.02 and on the left was 1.16.  

Based upon the examination findings, the record shows that the Veteran's peripheral vascular disease of the right and left lower extremity, warrants no more than the 40 percent rating for each lower extremity throughout the rating period.  Claudication on walking less than 25 yards on a level grade at two miles per hour and either persistent coldness of the extremity or an ankle/brachial index of .5 or less is not shown on any examination.  Thus, increased ratings for peripheral vascular disease of the left and right extremity at any time throughout the appeal period is not warranted. 

PTSD

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Pursuant to Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

On VA contract PTSD examination in September 2007, the Veteran reported experiencing depression, nightmares and sleep disturbance.  On mental status examination, his orientation was within normal limits.  Appearance and hygiene were appropriate.  His behavior was appropriate.  Affect and mood were abnormal with disturbance of motivation and mood.  General motivation and mood were low, though considerably improved with medication.  Communication was within normal limits.  Speech was within normal limits.  Concentration was within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  Delusional history was not present and delusions were not observed at the examination.  Hallucination history was not present and hallucinations were not observed at the examination.  Obsessional rituals were absent.  Thought processes were appropriate.  Judgement was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal ideation was absent.  Homicidal ideation was absent.  A GAF score of 52 was assigned.  The examiner noted that mental, the Veteran did not have difficulty performing activities of daily living.   He was able to establish and maintain effective work/school and social relationships.  He was able to maintain effective family role functioning.  He had no difficulty with recreation or leisurely pursuits.  He had no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to self or others.      

On VA contract PTSD examination in June 2009, the Veteran reported constant symptoms of depression.  His relationship with his family was described as good.  He was married.  On mental status examination, his orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  He maintained good eye contact.  Affect and mood were normal.  Panic attacks were absent.  There was no suspiciousness present.  There was no report of a history of delusions.  No delusions were observed.  There was no report of a history of hallucinations and no hallucinations were observed.  Obsessional rituals were absent.  Thought processes were appropriate.  There was no slowness of thought or confusion.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal ideation was absent.  Homicidal ideation was absent.  Flashbacks and nightmares were reported.  A GAF score of 50 was assigned.  The examiner noted that the Veteran had some interference in performing activities of daily living because of depressed mood after a difficult night.  He was able to establish and maintain effective work/school and social relationships.  He was able to maintain effective family role functioning.  He had no difficulty with recreation or leisure pursuits.    

On VA PTSD examination in September 2014, the Veteran related that he remained married.  He enjoyed gardening, fishing and playing golf.  He had a small, close circle of friends he enjoyed interacting with.  He reported that he was the vice president of his neighborhood association.  He felt that his symptoms had increased since he retired.  He stated that he was uncomfortable in public places like malls and indoor concerts.  He was constantly checking his surroundings for potential dangers and was easily angered.  He was easily startled.   

On mental status examination, he was found to be alert, coherent, and oriented in all spheres.  He was neatly and appropriately dressed in casual attire.  His affect was blunted and his mood was depressed.  He reported occasional crying spells.  There was no evidence of disturbances in thought processes or thought content.  Suicidal and homicidal ideation and impulses were denied.  He reported sleeping between three to four hours a night.  There was no evidence of cognitive disturbance.  The examiner noted that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment and flattened affect.  The concluded that the Veteran's PTSD was moderate and noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on the above, the Veteran's PTSD most nearly approximates the criteria for the current 30 percent evaluation throughout this stage of the appeal and assignment of the next higher 50 percent evaluation is not warranted.  The Veteran has exhibited symptoms of depression, irritability, exaggerated startle response, anxiety and hypervigilance, which are contemplated by the current 30 percent evaluation.  Moreover, the Veteran reported that he maintained good social interaction with family members and has continued to participate in hobbies such as fishing and golf.  Overall, his PTSD symptoms have not resulted in occupational and social impairment with reduced reliability and productivity, as is required for a 50 rating under Diagnostic Code 9411.  

In addition, the Board notes that the reported GAF scores of 50 to 52 are indicative of moderate to serious symptoms and are reflective of the Veteran's PTSD symptomatology.  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 30 percent is not warranted for the Veteran's PTSD.

Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In this case, the RO has already separately rated disabilities which have been found to be related to the Veteran's service-connected diabetes mellitus. Thus, any functional limitations caused by these separately-rated disabilities cannot be utilized to determine the evaluation assigned for his diabetes as such would be pyramiding. See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

On VA contract examination in August 2007, the Veteran denied a history of diabetic ketoacidosis.  He did not have problems with hypoglycemia.  On average, he reported that he visited his doctor three times a year for management of his diabetes mellitus.  He did not have any progressive weight loss, progressive loss of strength, abnormal sensation, urinary incontinence or fecal leakage.  Treatment of his diabetes consisted of taking Actos and Metformin, once a day.  Comprehensive metabolic panel test results were within normal limits.  The diagnosis was diabetes mellitus.  The examiner noted that the Veteran was talking diabetic medications.  

On VA contract examination in June 2009, the Veteran denied any episodes of diabetic ketoacidosis which required hospitalization.  He denied being hospitalized for hypoglycemia.  He stated that he had not visited a diabetic care provider for ketoacidosis or hypoglycemic reaction.  He did not have progressive weight loss.  He described urinary incontinence with no pad needed.  He did not experience any fecal leakage.  The Veteran treated his diabetes with diet which included 5-6 small meals per day, exercise and oral medication.  He took Metformin and Actos once a day.  Comprehensive metabolic panel test was within normal limits.     

On VA diabetes examination in September 2014, the examiner noted that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  He visited his diabetic caretaker less than 2 times per month.  He had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  He had not had progressive unintentional weight loss or loss of strength due to diabetes.  He underwent gastric bypass in 2006 and currently managed his diabetes through his diet.  He generally stays active.     

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the Veteran's service-connected diabetes mellitus at any point during the appeal.  As noted, while the Veteran's diabetes mellitus requires daily medication and a restricted diet, there is no lay or medical evidence that shows he requires insulin or regulation of activities or that he has suffered from ketoacidosis or hypoglycemic reactions. Therefore, the evidence of record does not show the symptoms needed to establish a higher disability rating under Diagnostic Code 7913.

Erectile Dysfunction

Erectile dysfunction is compensated as a disorder associated with diabetes mellitus, which is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913. Under this Diagnostic Code, compensable complications are evaluated separately unless they are part of the criteria to support a 100 percent evaluation; noncompensable evaluations are considered part of the diabetic process and are incorporated into the overall rating criteria of Diagnostic Code 7913.

Genitourinary dysfunctions are rated under the criteria of 38 C.F.R. § 4.115b, which provides that when evaluating any claim involving loss of use of one or more creative organs (such as erectile dysfunction), refer to § 3.350 to determine whether the Veteran may be entitled to special monthly compensation (SMC ). Otherwise, the only provision for compensation is under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.

On VA contract examination in August 2007, the Veteran reported that he was impotent due to his diabetes mellitus.  He stated that he cannot achieve and maintain an erection.  He received oral medication and patch for treatment of his impotence.  He did not receive injections, implants, a pump or psychological consultation.  Cialis had helped him.  Physical examination of the penis revealed normal findings.  

On VA contract examination in June 2009, the Veteran reported that he can achieve and maintain an erection.  Treatment of his impotence has included oral medication, injections and Androderm patch.  The impotence treatment has not included implants, a pump, psychological consultation or surgery.  A genital exam was decline.

On VA diabetes examination in September 2014, the Veteran reported difficulty achieving and maintaining an erection.  He denied having any spontaneous erections.  He also complained of decreased libido.  He used a pump and Cialis in order to have successful intercourse.  Physical examination of the penis was normal.    

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal.   A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he has not had a penile deformity at any time pertinent to the current appeal.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  The Board notes, however, that the Veteran has been granted SMC for loss of use of a creative organ since March 19, 2004.



Nuclear Sclerotic Cataracts 

The September 2005 rating decision granted service connection for diabetes mellitus with noncompensable disability evaluation for mild nuclear cataracts in both eyes. 

On November 10, 2008, VA amended the criteria for evaluating eye disabilities.  See 73 Fed. Reg. 66,550 (Nov. 10, 2008).  The amendments are only effective, however, for claims filed on or after December 10, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

Under the rating criteria in effect prior to December 10, 2008, Diagnostic Code 6027 instructs to rate preoperative cataracts, such as the Veteran's, based on impairment of vision.  Loss of visual acuity is in turn rated under Diagnostic Codes 6061-6079.  The best distant vision obtainable after best correction by glasses will be the basis of the rating assigned under that diagnostic code.  See 38 C.F.R. § 4.75.  

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of visual impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079. 

On VA contract eye examination in August 2007, the Veteran was noted to have mild nuclear cataracts in both eyes.  Ocular examination revealed an uncorrected distance visual acuity of 20/70 in each eye and uncorrected near visual acuity of 20/100 in the right eye and 20/70 in the left eye.  Best corrected visual acuity was 20/25 in each eye.  Refractive error in the right eye was Piano with a 2.00 cylinder at axis 170 degrees and in the left eye was Piano with a -2.50 cylinder at axis 175 degrees.  There was an add of +2.50 in each eye.  

On VA contract eye examination in June 2009, the Veteran denied any pain, distorted vision, redness, swelling, halos, watering, enlarged images, discharge or floaters.  He stated that he did not have any incapacitating episodes in the last 12 months due to his eye condition.  He did have blurred vision.  

Ocular examination revealed an uncorrected distance visual acuity of 20/70 in each eye and uncorrected near visual acuity of 20/100 in the right eye and 20/70 in the left eye.  His best corrected distance visual acuity was 20/25 in each eye.  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  Current refractive error in the right eye was Piano with a -1.50 cylinder at axis 170 degrees an in the left eye it is Piano with a -2.25 cylinder axis 175 degrees.  He has an add of +2.50 in each eye.  Confrontation visual fields were full.  

On VA examination of the eyes in September 2014, uncorrected visual acuity in the right eye was 20/40 or better and in the left eye was 20/40 or better.  Uncorrected visual acuity in the right eye was 20/70 and in the left eye was 20/70.  Corrected distance in the right eye was 20/40 or better and in the left eye was 20/40 or better.  Corrected near vision was 20/40 or better and in the left eye was 20/40 or better.   The Veteran did not have a visual field defect.  There was no aphakia or dislocation of the crystalline lens.     

Based on this evidence of record, the Board finds no basis for the assignment of separate compensable rating for the Veteran's nuclear sclerotic cataracts of both eyes prior to September 15, 2014.  During this period, the evidence has not demonstrated aphakia or corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  

Also, a rating higher than 10 percent from September 15, 2014 is not warranted from September 15, 20014, as clinical findings show that the Veteran does not have any visual field defects and corrected distance visual acuity was 20/40 or better in each eye.

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected pes planus, hammer toes and umbilical hernia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran contends that he is unable to work due to his multiple service-connected disabilities. 

Currently, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  Prior to July 28, 2014, the Veteran's service-connected disabilities have a combined evaluation of 90 percent for: peripheral vascular disease of the left lower extremity, rated as 40 percent disabling; peripheral vascular disease of the right lower extremity, rated as 40 percent disabling; PTSD, rated as 30 percent rating disabling; diabetes mellitus with mild nuclear cataract in both eyes, mild nonproliferative diabetic retinopathy of the right eye, erectile dysfunction, xerosis and bladder dysfunction, rated as 20 percent disabling; diabetic neuropathy of the left lower extremity, rated as 10 percent disabling; and diabetic neuropathy of the right lower extremity, rated as 10 percent disabling.  

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014). Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, as of July 28, 2014, the Veteran is in receipt of a combined 100 percent evaluation for his service-connected disabilities. 

Prior to July 28, 2013, the Veteran has a less than total combined evaluation. Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period. 

As shown above, prior to July 28, 2014, the Veteran has one or more service-connected disabilities rated at 40 percent or higher and a combined evaluation of 90 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a). 

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363

The Veteran's peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral lower extremities, nuclear cataracts in both eyes, diabetic retinopathy of the right eye, erectile dysfunction, xerosis and bladder dysfunction are all complications of his service-connected diabetes mellitus.  As a result of these disabilities, the Veteran has reported at several VA examinations throughout the appeal period of fatigue, loss of strength, pain and numbness in both legs.  In addition, he has complained of blurred vision and of PTSD symptomatology affecting his ability to work.  

In his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in 2006 as an inspector.  

In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment.  While several VA examination reports are of record, there is no combined opinion addressing the cumulative effect of the Veteran's service-connected disabilities.  On the other hand, the overall medical evidence indicates that the Veteran's service-connected diabetes mellitus with associated complications are of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). Moreover, when the Board looks at the totality of the circumstances, including the combined 90 percent rating, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and TDIU should be granted prior to July 28, 2014.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity is denied.

Entitlement to a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity is denied.

Entitlement to a rating in excess of 40 percent for PTSD is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a separate rating for erectile dysfunction, associated with diabetes mellitus, is denied.

Entitlement to a higher rating for nuclear sclerotic cataracts of both eyes, currently rated as noncompensable for the time period prior to September 15, 2014, and as 10 percent disabling from September 15, 2014, is denied.

Prior to July 28, 2014, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


